Case 1:17-cr-00630-ER Document 344-2 Filed 12/07/20 Page 1 of 3




           (;+,%,7 %
         Case 1:17-cr-00630-ER Document 344-2 Filed 12/07/20 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                                               POST-CONVICTION
      - v. -                                                   RESTRAINING ORDER

MARK S. SCOTT,                                                 17 Cr. 630 (ER)

                                   Defendant.




       IT IS HEREBY ORDERED, pursuant to the All Writs Act, 28 U.S.C. § 1651(a), that:

       The defendant and all attorneys, agents, employees, and anyone acting on his behalf, and

all persons or entities, acting in concert or participation with any of the above, shall not take any

action prohibited by this Order; and

       IT IS HEREBY FURTHER ORDERED that the defendant, his attorneys, agents,

employees, and anyone acting on their behalf, and all persons or entities acting in concert or

participation with any of the above, and all persons and entities having actual knowledge of this

order, shall not, directly or indirectly, transfer, sell, assign, pledge, hypothecate, encumber, or

dispose of in any manner; cause to be transferred, sold assigned, pledged, hypothecated,

encumbered, disposed of in any manner; or take, or cause to be taken, any action that would have

the effect of depreciating, damaging, or in any way diminishing the value of any money or

property traceable to the offenses underlying his conviction (the “Offense Assets”), regardless of

whether those assets have been specifically identified in any prior Order of this Court.

       IT IS FURTHER ORDERED that:

       The defendant shall not use or permit the Offense Assets to be used for any illegal

activity, or in any manner that would invalidate insurance on the Offense Assets or diminish

the value of the Offense Assets, neither shall they cause any alteration to the Offense Assets

                                                  1
         Case 1:17-cr-00630-ER Document 344-2 Filed 12/07/20 Page 3 of 3



without the prior written consent of the United States Attorney’s Office.

       IT IS FURTHER ORDERED that UBS Financial Services Inc. is hereby authorized

to release a sum not exceeding $1,104,168.67 from the accounts listed below to Covington &

Burling LLP for attorney fees incurred in connection with this matter: PW A5494 03; 1X

B0031 YA/PW B7731.

       IT IS HEREBY FURTHER ORDERED that this Order shall be binding upon the

defendant, his attorneys, agents and employees, and all persons in active concert or

participation with any of the above, or any other person having actual knowledge of this Order.

       IT IS FURTHER ORDERED that this Order shall remain in effect until such time as

a Preliminary Order of Forfeiture is entered in this action.

       IT IS HEREBY FURTHER ORDERED that service of a copy of this Order shall be

made forthwith on the defendant’s attorneys by electronic mail following the filing of this

Restraining Order.


Dated: New York, New York

                        , 2020

                                                      SO ORDERED:



                                                      THE HONORABLE EDGARDO RAMOS
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
